FILED
                             NOT FOR PUBLICATION                              SEP 07 2010

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



BILLY DRIVER,                                     No. 09-17309

               Plaintiff - Appellant,             D.C. No. 2:08-cv-1910-GEB-EFB

  v.
                                                  MEMORANDUM *
MARTEL, Warden; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Eastern District of California
                   Garland E. Burrell, Jr., District Judge, Presiding

                             Submitted August 23, 2010 **

Before:        LEAVY, HAWKINS, and THOMAS, Circuit Judges.

       Billy Driver, a California state prisoner, appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action for failure to state a

claim. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
dismissal under 28 U.S.C. § 1915A, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.

2000), and we affirm.

      The district court properly dismissed Driver’s action because he failed to

allege facts to state a section 1983 claim, and failed to file an amended complaint

curing the deficiencies despite detailed directions on multiple occasions on how to

do so. See Long v. County of Los Angeles, 442 F.3d 1178, 1185 (9th Cir. 2006)

(listing elements of section 1983 claim); see also Ivey v. Bd. of Regents, 673 F.2d

266, 268 (9th Cir. 1982) (liberal interpretation of a pro se civil rights complaint

may not supply essential elements of the claim that were not initially pled).

      We deny Driver’s motion for injunctive relief in the form of release from

prison as beyond the scope of this appeal. Liberally construing Driver’s recent

letter as a motion for access to the prison library, we also deny this request because

the failure to allege sufficient facts cannot be cured through legal research.

      AFFIRMED.




                                           2                                     09-17309